UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2010. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number 1-13669 TALON INTERNATIONAL, INC. (Exact Name of Issuer as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 95-4654481 (I.R.S. Employer Identification No.) 21900 Burbank Boulevard, Suite 270 Woodland Hills, California 91367 (Address of Principal Executive Offices) (818) 444-4100 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] At November 11, 2010 the issuer had 20,291,433 shares of Common Stock, $.001 par value, issued and outstanding. EXPLANATORY NOTE This Amendment No. 1 to Form 10-Q on Form 10-Q/A (this "Amendment") amends Talon International, Inc.'s (the "Company") Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010, originally filed on November 12, 2010 (the "Original Filing"). The Company is filing this Amendment to amend the disclosure contained in Item 1 of Part I, “Financial Statements.”Subsequent to filing of the Original Filing, we identifieda typographicalerror in the historical Consolidated Balance Sheets included in the Original Filing.Specifically, the accounts payable figure shown as of December 31, 2009 was incorrect on the Consolidated Balance Sheets in the Original Filing.Our previously filed Annual Report on Form 10-K and Quarterly Reports on Form 10-Q set forth the correct figure. Pursuant to the rules of the Securities and Exchange Commission, Item6 of PartII of the Original Filing has been amended to contain the currently-dated certifications from the Company’s principal executive officer and principal financial officer, as required by Sections302 and 906 of the Sarbanes-Oxley Act of 2002. The certifications of the Company’s principal executive officer and principal financial officer are attached to this Form 10-Q/A as Exhibits 31.1 and 32.1. Except as described above, no other changes have been made to the Original Filing. This Amendment continues to speak as of the date of the Original Filing, and the Company has not updated the disclosures contained therein to reflect any events which occurred at a date subsequent to the filing of the Original Filing. 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TALON INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities, Preferred Stock and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued director’s fee Other accrued expenses Revolver note payable - Term notes payable, net of discounts - Notes payable to related parties Other notes and current portion of capital lease obligations Total current liabilities Capital lease obligations, net of current portion Deferred income tax - Other liabilities Total liabilities Commitments and contingencies (Note 11) Series B Convertible Preferred Stock, $0.001 par value; 407,160 shares authorized, issued and outstanding at September 30, 2010 - Stockholders’ Equity (Deficit): Series A Preferred Stock, $0.001 par value; 250,000 shares authorized; no shares issued or outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; 20,291,433 shares issued and outstanding at September 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit (69,135,825 ) (66,344,009 ) Accumulated other comprehensive income Total stockholders’ equity (deficit) (12,381,458 ) (11,178,861 ) Total liabilities, preferred stock and stockholders’ equity (deficit) $ $ See accompanying notes to consolidated financial statements. 3 TALON INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of goods sold Gross profit Sales and marketing expenses General and administrative expenses Total operating expenses Income (loss) from operations (98,181 ) Interest expense, net Loss on extinguishment of debt - - Loss before provision for income taxes (829,861 ) (482,593 ) (899,812 ) (1,483,756 ) Provision for income taxes Net loss $ ) $
